CRIST, Judge.
Marriage dissolved after six and one-half years. Custody of two small children awarded to wife. Wife appeals. We affirm.
Wife complains the maintenance and child support awards of the court below were inadequate. While this court is keenly aware that an award for child support in the sum of $20.00 per week per child is lamentably low, we cannot, under the evidence, substitute our judgment for that of the trial court. Nor do we find error in awarding wife $2,000.00 alimony in gross and maintenance in the sum of $20.00 per week for one year. Brueggemann v. Brueggemann, 551 S.W.2d 853 (Mo.App.1977).
Wife also contends that farm partnership assets, originally received as a gift to husband from his parents, became marital property because these assets were used to give the parties their sole income. As a gift to husband from his parents, the property was not marital property. Wife cites no case which convinces us to the contrary. Accord, Boyers v. Boyers, 565 S.W.2d 658 (Mo.App.1978).
Under Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976), we cannot, under the evidence, disagree with the judgment of the trial court.
We hold the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence; that no error of law appears; and that an extended opinion would have no precedential value.
The judgment is affirmed in accordance with Rule 84.16(b).
REINHARD, P. J., and. GUNN, J., concur.